 1   McGREGOR W. SCOTT
     United States Attorney
 2   MIRIAM R. HINMAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:18-CR-00149-JAM
12                 Plaintiff,
                                                            PRELIMINARY ORDER OF
13          v.                                              FORFEITURE
14   DOMINGO ENE,
     JOSHUA HOPOI, and
15   RAYMOND SU,
16                 Defendants.
17

18          Based upon the plea agreements entered into between plaintiff United States of America and

19 defendants Domingo Ene, Joshua Hopoi, and Raymond Su, it is hereby ORDERED, ADJUDGED AND

20 DECREED as follows:

21          1.     Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), defendants Domingo Ene,

22 Joshua Hopoi, and Raymond Su’s interest in the following property shall be condemned and forfeited to

23 the United States of America, to be disposed of according to law:

24                 a.      Apple Watch with serial number SFHLWQ1J8J5X1;
                   b.      Forever 21 Gift Card with account number ending in 6807;
25                 c.      Cinemark Supersaver Gift Card with account number ending in 8411P;
                   d.      Cinemark Supersaver Gift Card with account number ending in 8412P;
26                 e.      Aero Rewards Gift Card with account number ending in 9139;
                   f.      Barnes & Noble Gift Card with account number ending in 5612;
27                 g.      Pier One Gift Card with account number ending in 9508;
                   h.      Amazon Gift Card with account number ending in 2998;
28                 i.      Lucille's Gift Card with account number ending in 3162;
                                                         1                      Preliminary Order of Forfeiture
     j.     Starbucks Gift Card with account number ending in 3794;
 1   k.     Starbucks Gift Card with account number ending in 3438;
     l.     Paragary’s Gift Card with account number ending in 7687;
 2   m.     Cold Stone Gift Card with account number ending in 9279;
     n.     Jamba Juice Gift Card with account number ending in 5199;
 3   o.     Total Wine Gift Card with account number ending in 9075;
     p.     Baskin Robbins Gift Card with account number ending in 3189;
 4   q.     McCormick/Schmick Gift Card with account number ending in 4033;
     r.     Amazon Gift Card with account number ending in 0498;
 5   s.     Bath & Body Works Gift Card with account number ending in 3585;
     t.     Petco Gift Card with account number ending in 3225;
 6   u.     Ulta Gift Card with account number ending in 4879;
     v.     TJ Maxx Gift Card with account number ending in 5928;
 7   w.     Forever 21 Gift Card with account number ending in 0234;
     x.     Victoria Secret Gift Card with account number ending in 4445;
 8   y.     Visa Gift card Gift Card with account number ending in 4394;
     z.     Visa Gift card Gift Card with account number ending in 4270;
 9   aa.    Xbox Gift Card with account number ending in 5373;
     bb.    Starbucks Gift Card with account number ending in 6610;
10   cc.    Panera Gift Card with account number ending in 7827;
     dd.    Xbox Gift Card with account number ending in 4186;
11   ee.    Ihop Gift Card with account number ending in 8857;
     ff.    Ihop Gift Card with account number ending in 8840;
12   gg.    Famous Daves Gift Card with account number ending in 6859;
     hh.    Total Wine Gift Card with account number ending in 3610;
13   ii.    Barnes & Noble Gift Card with account number ending in 6875;
     jj.    Subway Gift Card with account number ending in 9513;
14   kk.    Starbucks Gift Card with account number ending in 7340;
     ll.    Logans Gift Card with account number ending in 9548;
15   mm.    Darden Gift Card with account number ending in 6096;
     nn.    Olive Garden Gift Card with account number ending in 2195;
16   oo.    Home Depot Gift Card with account number ending in 7415;
     pp.    Olive Garden Gift Card with account number ending in 0657;
17   qq.    Macy’s Gift Card with account number ending in 6240;
     rr.    Macy’s Gift Card with account number ending in 8611;
18   ss.    Gap Gift Card with account number ending in 6856;
     tt.    Gap Gift Card with account number ending in 6864;
19   uu.    Fanzz Gift Card with account number ending in 7726;
     vv.    Walmart Gift Card with account number ending in 5838;
20   ww.    Chuck E Cheese Gift Card with account number ending in 0638;
     xx.    Kohl's Gift Card with account number ending in 2206;
21   yy.    Cold Stone Gift Card with account number ending in 0535;
     zz.    Sephora Gift Card with account number ending in 7240;
22   aaa.   Target Gift Card with account number ending in 0545;
     bbb.   Chuck E Cheese Gift Card with account number ending in 8164;
23   ccc.   Jamba Juice Gift Card with account number ending in 4874;
     ddd.   Starbucks Gift Card with account number ending in 6415;
24   eee.   Bed Bath & Beyond Gift Card with account number ending in 9823;
     fff.   Target Gift Card with account number ending in 1943;
25   ggg.   Visa/Target Gift Card with account number ending in 0928;
     hhh.   Walmart Visa Gift Card with account number ending in 9610;
26   iii.   Whole Foods Gift Card with account number ending in 3517;
     jjj.   Whole Foods Gift Card with account number ending in 3525;
27   kkk.   Auto Zone Gift Card with account number ending in 2917;
     lll.   Starbucks Gift Card with account number ending in 9020;
28   mmm.   7-11 store Gift Card with account number ending in 9843;
                                          2                     Preliminary Order of Forfeiture
                    nnn.    Mastercard Gift Card with account number ending in 3535;
 1                  ooo.    L & L Hawaiian BBQ Gift Card with account number ending in 9530;
                    ppp.    Target Gift Card with account number ending in 7241; and
 2                  qqq.    Walmart Gift Card with account number ending in 5265.
 3

 4          2.      The above-listed property constitutes or is derived from proceeds traceable to a violation

 5 of 18 U.S.C. § 371 - Conspiracy to violate 18 U.S.C. §§ 1029 and 1708.

 6          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

 7 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

 8 Marshals Service, in its secure custody and control.

 9          4.      a.      Pursuant to 28 U.S.C. § 2461(c), incorporated by 21 U.S.C. § 853(n), and Local

10 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice

11 of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the

12 Attorney General may direct shall be posted for at least 30 consecutive days on the official internet

13 government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,

14 provide direct written notice to any person known to have alleged an interest in the property that is the

15 subject of the order of forfeiture as a substitute for published notice as to those persons so notified.

16                  b.      This notice shall state that any person, other than the defendants, asserting a legal

17 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

18 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

19 within thirty (30) days from receipt of direct written notice, whichever is earlier.

20          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

21 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), in

22 which all interests will be addressed.

23          SO ORDERED this 27th day of January, 2020.

24

25
                                                            /s/ John A. Mendez____________
26                                                          JOHN A. MENDEZ
                                                            United States District Court Judge
27

28
                                                            3                         Preliminary Order of Forfeiture
